DETAILED ACTION
Amendment received 26 October 2021 is acknowledged.  Claims 1-20 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin (US Pub. No. 2008/0064927) in view of Ikenaga (US Pub. No. 2014/0228644).

As per Claim 1, Larkin discloses a method for operating a surgical robot (1900) comprising a camera assembly (1906) and a robot arm assembly (1902, 1904) within a body cavity (“body cavity” in ¶140) of a patient (as per tissue structure 4) (Figs. 1, 2A-B, 19; ¶140-146, 216), wherein the camera assembly (1906) comprises a plurality of cameras (1854a, 1854b) (Fig. 18C, 19; ¶208-209, 216-217), the method comprising:
a) inserting the surgical robot (1900) in an insertion position (as per 15c in Fig. 2B) through an incision (2) within a body cavity (“body cavity” in ¶140) of the patient (as per tissue structure 4) (Figs. 1, 2A, 2B, 19; ¶140-144, 217), wherein a field of view of the camera assembly (1906) is perpendicular to a direction of insertion (as per arrow in Figs. 2A-2B corresponding to “assembly 1900’s longitudinal axis” in ¶217) into the body cavity (“body cavity” in ¶140) of the patient (as per tissue structure 4) (Figs. 1, 2A, 2B, 18C, 19; ¶140-144, 208-209, 217); and
b) actuating (as per 1914 in Fig. 19A) the surgical robot (1900) into an in-use position (Figs. 19, 19A, 19B; ¶216-221);
wherein the guide tube (1938) of the instrument (1, 1900) is inserted through and partially constrained by the incision (2) (Figs. 1, 19, 19C; ¶140, 222).
Larkin does not expressly disclose wherein an inter-camera distance between the plurality of cameras exceeds a size of the incision.
Ikenaga discloses an endoscopic imaging system (10) that includes an imaging module (120) having plurality of cameras (122a, 122b) (Figs. 1, 2A, 3A, 3B; ¶35-37, 65-67, 85-93).  When the imaging module (120) is deployed from a storage state within the lens barrel (110) to a photographing state projected from the lens barrel (110), the inter-camera distance between the plurality of cameras (122a, 122b) exceeds a size of the distal end of the lens barrel (110) (Figs. 3A-3B; ¶85-93).  In this way, the 
Therefore, from these teachings of Larkin and Ikenaga, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ikenaga to the system of Larkin since doing so would enhance the system by providing pair of image sensors secured at a prescribed distance without increasing the diameter of the lens barrel.  Applying the teachings of Ikenaga to the system of Larkin would involve a system wherein an inter-camera distance between the plurality of cameras exceeds a size of the incision in that: the inter-camera distance between the plurality of cameras as per Ikenaga is greater than the diameter of the distal end of the lens barrel; and the diameter of guide tube as per Larkin is approximately the same size as the incision.

As per Claim 2, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses wherein the surgical robot (1900) is inserted within the body cavity (“body cavity” in ¶140) of the patient (as per tissue structure 4) through a single trocar (1908) in a) (Fig. 19; ¶146, 216).

As per Claim 3, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses wherein the camera assembly (1906) and the robot arm assembly (1902, 1904) rotate independently (as per 2224a, 2224b, 2226) in the in-use position (Figs. 19, 22A-B; ¶216-221, 250-228).

As per Claim 4, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 3.  Larkin further discloses wherein a first arm (1902) and a second arm (1904) of the robot arm assembly (1902, 1904) each rotate independently (as per 2224a, 2224b) of one another (Figs. 19, 22A-B; ¶216-218, 221, 250-228).



As per Claim 6, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 5.  Larkin further discloses wherein rotating (as per roll within tube 1908) the first arm (1902) at least 180 degrees (as per rotation about axis 1619 in Fig. 16) and the second arm (1904) at least 180 degrees (as per rotation about axis parallel to axis 1619 in Fig. 16) results in the first arm (1902) and the second arm (1904) switching a right-left orientation (as per view from camera 1906) so that when the first arm (1902) is a right arm of the surgical robot (1900) and the second arm (1904) is the left arm of the surgical robot (1900), the first arm (1902) becomes the left arm and second arm (1904) becomes the right arm (Figs. 1, 2A-B, 16, 19; ¶140-146, 185, 216-218).

As per Claim 7, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 6.  Larkin further discloses wherein software (as per coordinator 2202 in Fig. 22A, processor in 2220) operably coupled with the surgical robot (1900) performs the switching of the right-left orientation (as per view from camera 1906) with respect to a controller (2210; 2222a, 222b) that is used to operate the surgical robot (1900) (Figs. 1, 2A-B, 16, 19, 22A-22B; ¶140-146, 185, 216-218, 230, 250-258).



As per Claim 9, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses wherein the surgical robot (1900) is used in a surgical procedure on a gallbladder (as per “organ” in ¶140) of the patient (as per tissue structure 4), and wherein the surgical robot (1900) is positioned so that it is facing a right side (as per specified side of volume 6) of the patient (as per tissue structure 4) (Figs. 1, 2A-B, 19; ¶140-146, 216).

As per Claim 10, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses wherein the surgical robot (1900) is used in a surgical procedure on a stomach (as per “organ” in ¶140) of a patient (as per tissue structure 4), and wherein the surgical robot (1900) is positioned so that it is facing a left side (as per specified side of volume 6) of the patient (as per tissue structure 4) (Figs. 1, 2A-B, 19; ¶140-146, 216).

As per Claim 11, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses robotic arm assembly (1800/1900) comprises a first robotic arm (1802/1902) and a second robotic arm (1806/1904) each having a range of motion (as per shoulder joint 1842, elbow joint 1844, wrist joint 1846) that is the same as a human arm (Figs. 18C, 19; ¶204, 208, 216).

As per Claim 12, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 11.  Larkin further discloses wherein the first robotic arm (1802/1902) and the second robotic arm (1806/1904) each comprise a joint equivalent of a human shoulder (as per shoulder joint 1842), a human elbow (as per elbow joint 1844), and a human wrist (as per wrist joint 1846) (Figs. 18C, 19; ¶204, 208, 216).


As per Claim 14, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses at least one of panning (as per “roll” in ¶217) and tilting (as per U-turn mechanism for component 1972 in Fig. 19J) the camera assembly (1906) in response to a sensed position (as per inputs 2206) of the camera assembly (1906) relative to a reference point (as per “changes in position … of the components inside the patient” in ¶252) inside the body cavity (“body cavity” in ¶140) (Figs. 19, 19J, 22A-22B; ¶217, 230, 250-258).

As per Claim 15, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses coupling (as per translating into position via guide tube 1908) the robotic arm assembly (1902, 1904) with the camera assembly (1906) inside the body cavity (“body cavity” in ¶140) (Figs. 1, 2A-B, 19; ¶140-146, 216-217).

As per Claim 16, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses wherein the robotic arm assembly (1900) comprises a cautery tool (¶132, 225, 251, 265).

As per Claim 17, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses adjusting (e.g., rolling segment 1924) a position of the robotic arm assembly (1902, 1904) in a plane (as per plane normal to and vertical with respect to page in Fig. 19B) that is parallel to a plane of view of the camera assembly (1906) (Fig. 19B; ¶216-221).



As per Claim 19, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses wherein the camera assembly (1906) is configured to rotate more than 180 degrees (as per motion between Fig. 19K and 19B and “roll” in ¶217) (Figs. 19B, 19K; ¶217, 221, 231).

As per Claim 20, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses wherein the robotic arm assembly (1902, 1904) and the camera assembly (1906) are configured to be adjustably positioned independently (as per 2224a, 2224b, 2226) from each other inside of the body cavity (“body cavity” in ¶140) (Figs. 1, 2A-B, 19, 22A-B; ¶140-146, 216-218, 221, 250-228).
Response to Arguments
Applicant's arguments filed 26 October 2021 have been fully considered as follows.

Applicant argues that rejections under 35 USC 112(a) should not be maintained in view of the amendments (page 5 of Amendment).  Upon further consideration of the claim language in view of the amendments, rejections under 35 USC 112(a) are not maintained.

Applicant argues that rejections under 35 USC 112(b) should not be maintained in view of the amendments (page 6 of Amendment).  Upon further consideration of the claim language in view of the amendments, rejections under 35 USC 112(b) are not maintained.



Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “Larkin fails to teach or suggest at least the claimed ‘insertion position ... wherein a field of view of the camera assembly is perpendicular to a direction of insertion into the body cavity of the patient’” (page 6-7 of Amendment).  However, as set forth in the rejections, Larkin discloses an embodiment involving inserting the surgical robot (1900) in an insertion position (as per 15c in Fig. 2B) wherein a field of view of the camera assembly (1906) is perpendicular to a direction of insertion (as per arrow in Figs. 2A-2B corresponding to “assembly 1900’s longitudinal axis” in ¶217) into the body cavity (“body cavity” in ¶140) of the patient (as per tissue structure 4) (Figs. 1, 2A, 2B, 18C, 19; ¶140-144, 217).  Accordingly, Larkin discloses all limitation in the claim language at issue.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejections is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “Larkin fails to teach or suggest at least the claimed ‘inter-camera distance between the plurality of cameras exceeds a size of the incision’” (page 7 of Amendment).  Upon further consideration of the teachings of Larkin in view of the amended claim language, rejections under 35 USC 102 in view of Larkin are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moll (US Pub. No. 2002/0082612), Green (US Pub. No. 2003/0176948), Diolaiti (US Pub. No. 2010/0274087), Diolaiti (US Pub. No. 2011/0040404), and Diolaiti (US Pub. No. 2011/0202068) disclose robot control systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664